

Exhibit 10.7
























PNM RESOURCES, INC.
ANNUAL EXECUTIVE PHYSICAL EXAM PROGRAM
WRAPAROUND PLAN DOCUMENT












--------------------------------------------------------------------------------



PNM RESOURCES, INC.
ANNUAL EXECUTIVE PHYSICAL EXAM PROGRAM
WRAPAROUND PLAN DOCUMENT
This document, together with additional documents incorporated by reference
herein, constitute the PNM Resources, Inc. Annual Executive Physical Exam
Program (the “Plan”). This document is intended to be an amendment and
restatement of the Plan, effective as of January 1, 2014.
This Plan is intended to be a “top hat” welfare plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). As a
result, the Plan will be unfunded and participation in the Plan is limited to a
“select group of management or highly compensated employees” as such phrase is
interpreted under ERISA. Because the Plan meets the requirements of Department
of Labor Regulation Section 2520.104-24, the Plan is exempt from the reporting
and disclosure requirements provisions of Part 1 of Title I of ERISA, except for
the requirement to provide plan documents to the Secretary of Labor upon request
under Section 104(a)(1) of ERISA.


This Plan is intended to be a health reimbursement arrangement as defined under
IRS Notice 2002-45. The Medical Diagnostic Procedures reimbursed under the Plan
are intended to be eligible for exclusion from Eligible Executives’ gross income
under Internal Revenue Code Section 105(b). Because the Plan provides only
Medical Diagnostic Procedures, as defined in Section 3, below, the Plan is
exempt from the nondiscrimination requirements of Internal Revenue Code Section
105(h).
Section 1.Purpose of Wraparound Plan Document. PNM Resources, Inc. (the
“Company”) adopts this “Wraparound” Plan document in order to:
(A)    state formally the information contained in Sections 2-11 of this
Wraparound Plan document, and
(B)    identify in Appendix A to the Plan the various contracts and documents
that comprise the Plan.
Section 2.    Identity of the Plan.
Plan Name:     PNM Resources, Inc. Annual Executive Physical Exam Program
Benefits Provided
by the Plan:    Medical Diagnostic Procedures


Plan Year:    January 1 - December 31
Plan Administrator:
The PNM Resources, Inc. Vice President of Human Resources or such other person
or committee designated by the Company as the Plan     Administrator.





--------------------------------------------------------------------------------



Section 3.    Benefits Under the Plan. Eligible Executives, as defined in
Section 4, are eligible to receive one (1) annual physical exam per Plan Year.
The Plan covers only “Medical Diagnostic Procedures” provided by the Mayo Clinic
or the Cooper Clinic. “Medical Diagnostic Procedure” has the same meaning as set
forth in Treasury Regulation Section 1.105(h)-11(g)(1). It includes procedures
such as routine medical examinations, blood tests, X-rays and similar diagnostic
procedures. It does not include treatment, cure or testing of a known illness or
disability, or treatment or testing for a physical injury, complaint or specific
symptom of a bodily malfunction. If an Eligible Executive receives any
procedures that are not Medical Diagnostic Procedures during an annual exam,
those expenses will not be paid by the Plan.
The benefits are described in the documents and contracts identified in Appendix
A. Appendix A and the documents listed therein may be amended or terminated at
any time without the need for formal amendment of this Wraparound Plan document.
Notwithstanding any implication or statement to the contrary in any of the
documents incorporated herein by reference, the Plan is a single plan. The
documents incorporated herein by reference may, from time to time, refer to such
benefits as a plan or plans. Such references shall not, however, create separate
plans for such benefits. The documents listed in Appendix A are incorporated by
reference into this document as if set forth fully herein.
Section 4.    Eligibility and Enrollment. The Plan is only available to Eligible
Executives who are actually enrolled in a group health plan that provides
“minimum value” pursuant to Internal Revenue Code Section 36B(c)(2)(C)(ii),
regardless of whether the Company sponsors such plan. Eligible Executives who
meet this requirement are automatically enrolled in the Plan, unless they opt
out of and waive coverage as permitted by this Section 4. “Eligible Executive”
means a common law employee of the Company who is either an active Senior
Officer or CEO at the time of the annual physical exam.
The Plan uses the “minimum value required method” of integration outlined in
Internal Revenue Service Notice 2013-54 in order to satisfy the Affordable Care
Act’s annual dollar-limit prohibition and the preventive services mandate. In
accordance with that method, an Eligible Executive must meet the following
additional requirements in order to participate in the Plan:


(A)    the Company offers a group health plan to the Eligible Executive that
provides “minimum value” pursuant to Internal Revenue Code Section
36B(c)(2)(C)(ii); and
(B)    the Eligible Executive is actually enrolled in a group health plan that
provides “minimum value” pursuant to Code Section 36B(c)(2)(C)(ii), regardless
of whether the Company sponsors such plan (the “non-HRA minimum value
coverage”). If the non-HRA minimum value coverage in which an Eligible Executive
enrolled is not sponsored by the Company, the Eligible Executive will be
required to attest, in writing, to such coverage.
As required by the minimum value required method of integration, Eligible
Executives may permanently opt out of and waive future benefits/reimbursements
from the Plan at least annually, and, upon termination of employment, the right
to receive any benefits/reimbursements from the Plan is forfeited.

2    

--------------------------------------------------------------------------------



Section 5.    Named Fiduciaries. The named fiduciaries of the Plan have full
discretion and authority to construe and interpret the terms and provisions of
the Plan and to determine all issues arising under the Plan, including but not
limited to eligibility and benefits. Any interpretation or determination made
pursuant to such discretionary authority shall be given full force and effect.
The Plan Administrator has full discretion, authority and responsibility for the
administration of the Plan, including but not limited to the interpretation and
construction of this Plan document, whether an individual is eligible to
participate in the Plan, and benefits.
The fiduciary responsibilities of the named fiduciaries shall be exercisable
severally and not jointly, and each named fiduciary’s responsibilities shall be
limited to the specific areas indicated for such named fiduciary. However, the
named fiduciaries may by written agreement allocate fiduciary responsibilities
among themselves.
Each named fiduciary may appoint a person or persons other than a named
fiduciary to carry out the fiduciary responsibilities of the named fiduciary
under the Plan. A named fiduciary or other fiduciary of the Plan may employ one
or more persons to render advice with regard to any responsibility such
fiduciary has under the Plan.
Section 6.    Non-Fiduciary Functions. The Company has full discretionary
authority with respect to decisions regarding the legal and tax status of the
Plan, eligibility requirements for Plan participants, the Plan’s funding and
amending or terminating the Plan. In making such decisions, the Company shall
not be acting as a fiduciary and need not act solely in the interest of Eligible
Executives. Such decisions are business decisions that may be made solely in the
Company’s interest.
Section 7.    Claims Procedures. For purposes of determining the amount of, and
entitlement to, benefits, which are provided through the Company’s general
assets, the Plan Administrator is the named fiduciary under the Plan, with the
full power to make factual determinations and to interpret and apply the terms
of the Plan. The Plan Administrator has the right to secure independent medical
advice and to require such other evidence as it deems necessary to decide a
claim.
The Plan Administrator will decide a claim in accordance with reasonable claims
procedures, as required by ERISA. If the Plan Administrator denies a claim in
whole or in part, then the Eligible Executive will receive a written
notification setting forth the reason(s) for the denial. If a claim is denied,
the Eligible Executive may appeal to the Plan Administrator for a review of the
denied claim. The Plan Administrator will decide the appeal in accordance with
reasonable claims procedures, as required by ERISA. If the Eligible Executive
does not appeal on time, then the Eligible Executive will lose his or her right
to file suit in a state or federal court, because he or she will not have
exhausted the internal administrative appeal rights (which generally is a
prerequisite to bringing a suit in state or federal court).


The Plan’s claim and appeal procedures are similar to those for the PNM
Resources, Inc. Comprehensive Health Plan, the most major difference being that
the Plan Administrator decides claims and appeals under the Plan rather than a
claims administrator.

3    

--------------------------------------------------------------------------------





Any legal or equitable action filed in connection with the Plan by an Eligible
Executive or by another person claiming rights through an Eligible Executive
must be commenced not later than the earlier of: (1) the shortest applicable
statute of limitations provided by law; or (2) two years from the date the
written copy of the Plan Administrator’s decision on appeal is delivered as
described above.
Section 8.    Contributions to the Plan. Eligible Executives are not required to
contribute toward the cost of coverage under the Plan.
Section 9.    Funding. The Plan’s benefits are unfunded and paid from general
assets of the Company. The Company is responsible for paying benefits.
Section 10.    Plan Amendment and Termination. Although the Company has
established the Plan with the intention of maintaining the Plan indefinitely,
the Company reserves the absolute right to amend or terminate the Plan at any
time, in whole or in part, for any reason or for no reason. The Company may
amend or terminate the contracts through which benefits are provided under the
Plan. Any amendment to or termination of the Plan, or contracts, may apply to
any rights, benefits and claims of any sort which have not accrued or been
incurred as of the date of the amendment or termination. Therefore, an amendment
to the Plan or resolution terminating the Plan may provide that benefits shall
not continue beyond the date specified in such amendment or resolution, and if
so provided, Eligible Executives shall have no right to further benefits under
the Plan. The Company expressly reserves the right to amend or terminate the
Plan in order to modify or eliminate any or all benefits provided to Eligible
Executives.
The Company’s decision to amend or terminate the Plan, or any contracts under
the Plan, is not a fiduciary decision and need not be made solely in the
interest of Eligible Executives, but is a business decision that can be made
solely in the Company’s interest.
Section 11.    COBRA. The Plan is not subject to COBRA because ceasing to be an
Eligible Executive is not a COBRA qualifying event.
IN WITNESS WHEREOF, PNM Resources, Inc. has caused this instrument, including
the attached Appendix, to be executed this _31st_ day of December, 2013.
PNM RESOURCES, INC.
By:     _/s/ Patrick V. Apodaca        
Its: SR. V.P. & General Counsel

4    

--------------------------------------------------------------------------------



APPENDIX A
DOCUMENTS AND CONTRACTS PROVIDING BENEFITS
UNDER THE PNM RESOURCES, INC.
ANNUAL EXECUTIVE PHYSICAL EXAM PROGRAM


The Company provides benefits under this Plan through various documents or
contracts as set forth below:
•
Mayo Executive Health Program

•
Cooper Clinic Executive Health



Benefits provided under this Plan are defined in these contracts and documents.
The foregoing documents are incorporated by reference into this Wraparound Plan
document as if fully set forth herein. This Appendix A may be amended at any
time at the sole discretion of the Company or a designated committee without
need for formal amendment of this Wraparound Plan document.



APPENDIX A-1    